ACCEPTED
                                                                                        01-15-00027-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    3/2/2015 4:02:33 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                 CLERK

                              NO. 01-15-00027-CR

                                                                   FILED IN
                                                            1st COURT OF APPEALS
EARL WILMORE                             §    IN THE   COURT OF   APPEALS
                                                                HOUSTON,   TEXAS
                                         §                  3/2/2015 4:02:33 PM
                                         §                  CHRISTOPHER A. PRINE
                                                                    Clerk
VS.                                      §    FIRST DISTRICT
                                         §
                                         §
THE STATE OF TEXAS                       §    HOUSTON, TEXAS



      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF



TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes EARL WILMORE, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

      1.    This case is on appeal from the Criminal District Court of Jefferson

            County, Texas.

      2.    The case below was styled THE STATE OF TEXAS vs. EARL

            WILMORE, and numbered 13-17241.

      3.    Appellant was convicted of FORGERY.

      4.    Appellant was assessed a sentence of two (2) years confinement in State
             Jail on November 21, 2014.

      5.     Notice of appeal was given on December 2nd, 2014.

      6.     The electronic clerk's record was filed on January 2nd, 2015; electronic

             reporter's record was filed on January 30, 2015.

      7.     The appellate brief was due on March 2nd, 2015.

      8.     Appellant requests an extension of time of 30 days from the present

             date, ie. April 1st, 2015.

      9.     Defendant is currently incarcerated.

      10.    No extension to file appellant’s brief has been received in this cause.

      11.    Appellant relies on the following facts as good cause for the requested

             extension:

      I am a solo practitioner. I have been preparing several cases for trial. It

appears that this case is a complex case and requires adequate time to review this case

to prepare the brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion to Extend Time to File Appellant's Brief, and for such other and

further relief as the Court may deem appropriate.

                                          Respectfully submitted,

                                          Terrence Leon Holmes
                                          Attorney At Law
                                          455 Milam Street
                                     Beaumont, Texas 77701
                                     Tel: (409) 832-6041
                                     Fax: (409) 832-6078

                                     By: /s/ Terrence Leon Holmes
                                       TERRENCE LEON HOLMES
                                       ATTORNEY AT LAW
                                       State Bar No. 09908486
                                       Attorney for APPELLANT




                        CERTIFICATE OF SERVICE

      This is to certify that on March 2nd, 2015, a true and correct copy of the

MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF was served on

Mr. Waylyn G. Thompson, District Attorney's Office, 1001 Pearl Street – 3rd Floor,

Beaumont, Jefferson County, Texas, by telecopy (409) 835-8573 via efile.


                                      /s/ Terrence Leon Holmes
                                     TERRENCE LEON HOLMES
                                     ATTORNEY AT LAW